Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-31 would be allowable if it overcome double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible       harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619(CCPA1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.    				Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over of US patent US 10708121 B2 for the parent application 13669039 .

Claim#
Present application 16/992,186
 US patent US 11228408B2 for the parent application 15/918,295
 Claim #
     1

18  A wireless communication device communicating with a second wireless communication device, comprising: 




a receiver configured to receive a terminal identifier of a first terminal being a target for downlink frequency multiplexing transmission from the second wireless communication device, 

the first terminal existing at a neighbor area of the second wireless communication device and the terminal identifier of the first terminal being allocated by the second wireless communication device, and receive information 

identifying, among a plurality of frequency components, a first frequency component allocated to the first terminal; 


a controller configured to select, among a plurality of second terminals belonging to the wireless communication device, 

a second terminal existing at a neighbor area of the wireless communication device, 
a terminal identifier of the second terminal being allocated by the wireless communication device and being same as the terminal identifier of the first terminal, and allocate the first frequency component to the selected second terminal; and 

a transmitter configured to transmit a first physical packet in a period at least partially overlapping with a period in which a second physical packet is transmitted from the second wireless communication device, 

the first physical packet including (1) a first header containing a plurality of first fields associated with the plurality of frequency components, the terminal identifier of the selected second terminal being set in a field corresponding to the first frequency component among the plurality of first fields, and 

(2) a first frame addressed to the second terminal, 

wherein the first header is transmitted at a frequency band including the plurality of frequency components and the first frame is transmitted via the first frequency component,

 the transmitter being configured to transmit the terminal identifier of the second terminal and the information identifying the first frequency component to the second wireless communication device, 









wherein the second physical packet including 
(1) a second header containing a plurality of second fields associated with the plurality of frequency components, 
the terminal identifier of the first terminal being set in a field corresponding to the first frequency component among the plurality of second fields, and 

(2) a second frame addressed to the first terminal, the second header being transmitted at the frequency band including the plurality of frequency components and 
the second frame is transmitted via the first frequency component, and a format of the first header being the same as a format of the second header.  

1. A wireless communication system comprising a first wireless communication device and a second wireless communication device,
wherein the first wireless communication device comprises:

a receiver configured to receive a terminal identifier of a first terminal being a target for downlink frequency multiplexing transmission from the second wireless communication device, 

the first terminal existing at a neighbor area of the second wireless communication device and the terminal identifier of the first terminal being allocated by the second wireless communication device, and 

configured to receive information identifying, among a plurality of frequency components, a first frequency component allocated to the first terminal;

a controller configured to select, among a plurality second terminals belonging to the first wireless communication device, 

a second terminal existing at a neighbor area of the first wireless communication device, 
a terminal identifier of the second terminal being allocated by the first wireless communication device and being same as that of the first terminal, and configured to allocate the first frequency component to the selected second terminal; and

a transmitter configured to transmit a first physical packet including






(1) a first header containing a plurality of fields associated with the plurality of frequency components, the terminal identifier of the selected second terminal being set in a first field corresponding to the first frequency component among the plurality of fields, and

(2) a first frame addressed to the second terminal,

wherein the first header is transmitted at a frequency band including the plurality of frequency components and the first frame is transmitted via the first frequency component, 

the transmitter being configured to transmit the terminal identifier of the second terminal and the information identifying the first frequency component to the second wireless communication device,
the second wireless communication device is configured to transmit a second physical packet in a period at least partially overlapping with a period in which the first physical packet is transmitted,
the second physical packet including
(1) a second header containing a plurality of fields associated with the plurality of frequency components, 
the terminal identifier of the first terminal being set in a first field corresponding to the first frequency component among the plurality of fields, and

(2) a second frame addressed to the first terminal, the second header being transmitted at the frequency band including the plurality of frequency components and 
the second frame is transmitted via the first frequency component, and
a format of the first header being the same as a format of the second header.

1
      19














20
19.  The wireless communication device according to claim 18, 
wherein the receiver is configured to receive timing information of transmission of the second physical packet from the second wireless communication device, and 

the transmitter is configured to transmit the first physical packet in accordance with the timing information.



20. The wireless communication device according to claim 18, wherein the receiver is configured to receive a terminal identifier of another first terminal being a target for the downlink frequency multiplexing transmission from the second wireless communication device, 
the terminal identifier of the another first terminal being allocated by the second wireless communication device, 
the another first terminal existing in a distant area of the second wireless communication device and 

receiving information identifying a second frequency component allocated to the another first terminal, 
the controller is configured to allocate the second frequency component to none of a plurality of second terminals, and 

the transmitter is configured to set the terminal identifier of the another first terminal in a field corresponding to the second frequency component among the plurality of first fields, in the first header, 
the terminal identifier of the another first terminal being set in a field corresponding to the second frequency component among the plurality of second fields, in the second header of the second physical packet.

2. The wireless communication system according to claim 1, wherein
the receiver is configured to receive timing information of transmission of the second physical packet from the second wireless communication device, and
the transmitter is configured to transmit the first physical packet in accordance with the timing information.


3. The wireless communication system according to claim 1, wherein the receiver is configured to receive a terminal identifier of another first terminal being a target for the downlink frequency multiplexing transmission from the second wireless communication device, 
the terminal identifier of the another first terminal being allocated by the second wireless communication device,
the another first terminal existing in a distant area of the second wireless communication device and 
receiving information identifying a second frequency component allocated to the another first terminal,
the controller is configured to allocate the second frequency component to none of a plurality of second terminals, and

the transmitter is configured to set the terminal identifier of the another first terminal in a second field corresponding to the second frequency component among the plurality of fields, in the first header,
the terminal identifier of the another first terminal being set in a second field corresponding to the second frequency component among the plurality of fields, in the second header of the second physical packet.


2

















3


The claims of the present application have the nonstatutory double patenting rejection US patent US 11228408B2 for the parent application 15/918,295 ,as follow:				-claim 21 of the present application has the nonstatutory double patenting rejection US patent US 11228408B2 for the parent application 15/918,295, with the claim 4.
-claim 22 of the present application has the nonstatutory double patenting rejection US patent US 11228408B2 for the parent application 15/918,295, with the claim 5.				-claim 23 of the present application has the nonstatutory double patenting rejection US patent US 11228408B2 for the parent application 15/918,295, with the claim 6.			-claim 24 of the present application has the nonstatutory double patenting rejection US patent US 11228408B2 for the parent application 15/918,295, with the claim 7.				-claim 25 of the present application has the nonstatutory double patenting rejection US patent US 11228408B2 for the parent application 15/918,295, with the claim 8.			-claim 26 of the present application has the nonstatutory double patenting rejection US patent US 11228408B2 for the parent application 15/918,295, with the claim 9.			-claim 27 of the present application has the nonstatutory double patenting rejection US patent US 11228408B2 for the parent application 15/918,295, with the claim 10.			-claim 28 of the present application has the nonstatutory double patenting rejection US patent US 11228408B2 for the parent application 15/918,295, with the claim 11.			-claim 29 of the present application has the nonstatutory double patenting rejection US patent US 11228408 B2 for the parent application 15/918,295, with the claim 12.			-claim 30 of the present application has the nonstatutory double patenting rejection US patent US 11228408B2 for the parent application 15/918,295, with the claim 13.				-claim 31 of the present application has the nonstatutory double patenting rejection US patent US 11228408B2 for the parent application 15/918,295, with the claim 14.

As seen in the mappings above, US patent US 11228408B2 for the parent application 15/918,295 substantially discloses all of the limitations of the independent claims of the present application. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478